Name: Commission Regulation (EC) No 1170/2009 of 30 November 2009 amending Directive 2002/46/EC of the European Parliament and of Council and Regulation (EC) No 1925/2006 of the European Parliament and of the Council as regards the lists of vitamin and minerals and their forms that can be added to foods, including food supplements (Text with EEA relevance)
 Type: Regulation
 Subject Matter: chemistry;  foodstuff;  marketing;  health;  consumption
 Date Published: nan

 1.12.2009 EN Official Journal of the European Union L 314/36 COMMISSION REGULATION (EC) No 1170/2009 of 30 November 2009 amending Directive 2002/46/EC of the European Parliament and of Council and Regulation (EC) No 1925/2006 of the European Parliament and of the Council as regards the lists of vitamin and minerals and their forms that can be added to foods, including food supplements (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2002/46/EC of the European Parliament and of the Council of 10 June 2002 on the approximation of the laws of the Member States relating to food supplements (1), and in particular Article 4(5) thereof, Having regard to Regulation (EC) No 1925/2006 of the European Parliament and of the Council of 20 December 2006 on the addition of vitamins and minerals and of certain other substances to foods (2), and in particular Article 3(3) thereof, After consulting the European Food Safety Authority, Whereas: (1) Annexes I and II to Directive 2002/46/EC establish the lists of vitamins and minerals, and for each of them the forms, that may be used for the manufacture of food supplements. Modifications to these lists are to be adopted in compliance with the requirements laid down in Article 4 of that Directive and in accordance with the procedure referred to in its Article 13(3). (2) Annexes I and II to Regulation (EC) No 1925/2006 establish the lists of vitamins and minerals, and for each of them the forms, that may be added to food. Modifications to these lists are to be adopted in compliance with the requirements laid down in Article 3 of that Regulation and in accordance with the procedure referred to in its Article 14(3). (3) New vitamin and mineral forms have been evaluated by the European Food Safety Authority. The substances which have received a favourable scientific opinion and for which the requirements laid down in Directive 2002/46/EC and in Regulation (EC) No 1925/2006 are complied with should be added to the respective lists in those acts. (4) Interested parties were consulted and the provided comments were taken into consideration. (5) Following the scientific evaluation by the European Food Safety Authority, it is appropriate to introduce specifications for some vitamin and mineral substances for their identification. (6) Directive 2002/46/EC and Regulation (EC) No 1925/2006 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Annexes I and II to Directive 2002/46/EC are replaced respectively by the texts in Annex I and II to this Regulation. Article 2 Regulation (EC) No 1925/2006 is amended as follows: 1) In Annex I, the word Boron is added in the list in point 2. 2) Annex II is replaced by the text in Annex III to this Regulation. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 183, 12.7.2002, p. 51. (2) OJ L 404, 30.12.2006, p. 26. ANNEX I ANNEX I Vitamins and minerals which may be used in the manufacture of food supplements 1. Vitamins Vitamin A (Ã ¼g RE) Vitamin D (Ã ¼g) Vitamin E (mg a-TE) Vitamin K (Ã ¼g) Vitamin B1 (mg) Vitamin B2 (mg) Niacin (mg NE) Pantothenic acid (mg) Vitamin B6 (mg) Folic acid (Ã ¼g) (1) Vitamin B12 (Ã ¼g) Biotin (Ã ¼g) Vitamin C (mg) 2. Minerals Calcium (mg) Magnesium (mg) Iron (mg) Copper (Ã ¼g) Iodine (Ã ¼g) Zinc (mg) Manganese (mg) Sodium (mg) Potassium (mg) Selenium (Ã ¼g) Chromium (Ã ¼g) Molybdenum (Ã ¼g) Fluoride (mg) Chloride (mg) Phosphorus (mg) Boron (mg) Silicon (mg) (1) Folic acid is the term included in Annex I of Commission Directive 2008/100/EC of 28 October 2008 amending Council Directive 90/496/EEC on nutrition labelling for foodstuffs as regards recommended daily allowances, energy conversion factors and definitions for nutrition labelling purposes and covers all forms of folates. ANNEX II ANNEX II Vitamin and mineral substances which may be used in the manufacture of food supplements A. Vitamins 1. VITAMIN A (a) retinol (b) retinyl acetate (c) retinyl palmitate (d) beta-carotene 2. VITAMIN D (a) cholecalciferol (b) ergocalciferol 3. VITAMIN E (a) D-alpha-tocopherol (b) DL-alpha-tocopherol (c) D-alpha-tocopheryl acetate (d) DL-alpha-tocopheryl acetate (e) D-alpha-tocopheryl acid succinate (f) mixed tocopherols (1) (g) tocotrienol tocopherol (2) 4. VITAMIN K (a) phylloquinone (phytomenadione) (b) menaquinone (3) 5. VITAMIN B1 (a) thiamin hydrochloride (b) thiamin mononitrate (c) thiamine monophosphate chloride (d) thiamine pyrophosphate chloride 6. VITAMIN B2 (a) riboflavin (b) riboflavin 5 ²-phosphate, sodium 7. NIACIN (a) nicotinic acid (b) nicotinamide (c) inositol hexanicotinate (inositol hexaniacinate) 8. PANTOTHENIC ACID (a) D-pantothenate, calcium (b) D-pantothenate, sodium (c) dexpanthenol (d) pantethine 9. VITAMIN B6 (a) pyridoxine hydrochloride (b) pyridoxine 5 ²-phosphate (c) pyridoxal 5 ²-phosphate 10. FOLATE (a) pteroylmonoglutamic acid (b) calcium-L-methylfolate 11. VITAMIN B12 (a) cyanocobalamin (b) hydroxocobalamin (c) 5 ²-deoxyadenosylcobalamin (d) methylcobalamin 12. BIOTIN (a) D-biotin 13. VITAMIN C (a) L-ascorbic acid (b) sodium-L-ascorbate (c) calcium-L-ascorbate (4) (d) potassium-L-ascorbate (e) L-ascorbyl 6-palmitate (f) magnesium L-ascorbate (g) zinc L-ascorbate B. Minerals calcium acetate calcium L-ascorbate calcium bisglycinate calcium carbonate calcium chloride calcium citrate malate calcium salts of citric acid calcium gluconate calcium glycerophosphate calcium lactate calcium pyruvate calcium salts of orthophosphoric acid calcium succinate calcium hydroxide calcium L-lysinate calcium malate calcium oxide calcium L-pidolate calcium L-threonate calcium sulphate magnesium acetate magnesium L-ascorbate magnesium bisglycinate magnesium carbonate magnesium chloride magnesium salts of citric acid magnesium gluconate magnesium glycerophosphate magnesium salts of orthophosphoric acid magnesium lactate magnesium L-lysinate magnesium hydroxide magnesium malate magnesium oxide magnesium L-pidolate magnesium potassium citrate magnesium pyruvate magnesium succinate magnesium sulphate magnesium taurate magnesium acetyl taurate ferrous carbonate ferrous citrate ferric ammonium citrate ferrous gluconate ferrous fumarate ferric sodium diphosphate ferrous lactate ferrous sulphate ferric diphosphate (ferric pyrophosphate) ferric saccharate elemental iron (carbonyl + electrolytic + hydrogen reduced) ferrous bisglycinate ferrous L-pidolate ferrous phosphate iron (II) taurate cupric carbonate cupric citrate cupric gluconate cupric sulphate copper L-aspartate copper bisglycinate copper lysine complex copper (II) oxide sodium iodide sodium iodate potassium iodide potassium iodate zinc acetate zinc L-ascorbate zinc L-aspartate zinc bisglycinate zinc chloride zinc citrate zinc gluconate zinc lactate zinc L-lysinate zinc malate zinc mono-L-methionine sulphate zinc oxide zinc carbonate zinc L-pidolate zinc picolinate zinc sulphate manganese ascorbate manganese L-aspartate manganese bisglycinate manganese carbonate manganese chloride manganese citrate manganese gluconate manganese glycerophosphate manganese pidolate manganese sulphate sodium bicarbonate sodium carbonate sodium chloride sodium citrate sodium gluconate sodium lactate sodium hydroxide sodium salts of orthophosphoric acid potassium bicarbonate potassium carbonate potassium chloride potassium citrate potassium gluconate potassium glycerophosphate potassium lactate potassium hydroxide potassium L-pidolate potassium malate potassium salts of orthophosphoric acid L-selenomethionine selenium enriched yeast (5) selenious acid sodium selenate sodium hydrogen selenite sodium selenite chromium (III) chloride chromium (III) lactate trihydrate chromium nitrate chromium picolinate chromium (III) sulphate ammonium molybdate (molybdenum (VI)) potassium molybdate (molybdenum (VI)) sodium molybdate (molybdenum (VI)) calcium fluoride potassium fluoride sodium fluoride sodium monofluorophosphate boric acid sodium borate choline-stabilised orthosilicic acid silicon dioxide silicic acid (6) (1) alpha-tocopherol < 20 %, beta-tocopherol < 10 %, gamma-tocopherol 50-70 % and delta-tocopherol 10-30 % (2) Typical levels of individual tocopherols and tocotrienols:  115 mg/g alpha-tocopherol (101 mg/g minimum),  5 mg/g beta-tocopherol (< 1 mg/g minimum),  45 mg/g gamma-tocopherol (25 mg/g minimum),  12 mg/g delta-tocopherol (3 mg/g minimum),  67 mg/g alpha-tocotrienol (30 mg/g minimum),  < 1 mg/g beta-tocotrienol (< 1 mg/g minimum),  82 mg/g gamma-tocotrienol (45 mg/g minimum),  5 mg/g delta-tocotrienol (< 1 mg/g minimum), (3) Menaquinone occurring principally as menaquinone-7 and, to a minor extent, menaquinone-6. (4) May contain up to 2 % of threonate. (5) Selenium-enriched yeasts produced by culture in the presence of sodium selenite as selenium source and containing, in the dried form as marketed, not more than 2,5 mg Se/g. The predominant organic selenium species present in the yeast is selenomethionine (between 60 and 85 % of the total extracted selenium in the product). The content of other organic selenium compounds including selenocysteine shall not exceed 10 % of total extracted selenium. Levels of inorganic selenium normally shall not exceed 1 % of total extracted selenium. (6) In the form of gel. ANNEX III ANNEX II Vitamin formulations and mineral substances which may be added to foods 1. Vitamin formulations VITAMIN A retinol retinyl acetate retinyl palmitate beta-carotene VITAMIN D cholecalciferol ergocalciferol VITAMIN E D-alpha-tocopherol DL-alpha-tocopherol D-alpha-tocopheryl acetate DL-alpha-tocopheryl acetate D-alpha-tocopheryl acid succinate VITAMIN K phylloquinone (phytomenadione) menaquinone (1) VITAMIN B1 thiamin hydrochloride thiamin mononitrate VITAMIN B2 riboflavin riboflavin 5 ²-phosphate, sodium NIACIN nicotinic acid nicotinamide PANTOTHENIC ACID D-pantothenate, calcium D-pantothenate, sodium dexpanthenol VITAMIN B6 pyridoxine hydrochloride pyridoxine 5 ²-phosphate pyridoxine dipalmitate FOLIC ACID pteroylmonoglutamic acid calcium-L-methylfolate VITAMIN B12 cyanocobalamin hydroxocobalamin BIOTIN D-biotin VITAMIN C L-ascorbic acid sodium-L-ascorbate calcium-L-ascorbate potassium-L-ascorbate L-ascorbyl 6-palmitate 2. Mineral substances calcium carbonate calcium chloride calcium citrate malate calcium salts of citric acid calcium gluconate calcium glycerophosphate calcium lactate calcium salts of orthophosphoric acid calcium hydroxide calcium malate calcium oxide calcium sulphate magnesium acetate magnesium carbonate magnesium chloride magnesium salts of citric acid magnesium gluconate magnesium glycerophosphate magnesium salts of orthophosphoric acid magnesium lactate magnesium hydroxide magnesium oxide magnesium potassium citrate magnesium sulphate ferrous bisglycinate ferrous carbonate ferrous citrate ferric ammonium citrate ferrous gluconate ferrous fumarate ferric sodium diphosphate ferrous lactate ferrous sulphate ferric diphosphate (ferric pyrophosphate) ferric saccharate elemental iron (carbonyl + electrolytic + hydrogen reduced) cupric carbonate cupric citrate cupric gluconate cupric sulphate copper lysine complex sodium iodide sodium iodate potassium iodide potassium iodate zinc acetate zinc bisglycinate zinc chloride zinc citrate zinc gluconate zinc lactate zinc oxide zinc carbonate zinc sulphate manganese carbonate manganese chloride manganese citrate manganese gluconate manganese glycerophosphate manganese sulphate sodium bicarbonate sodium carbonate sodium citrate sodium gluconate sodium lactate sodium hydroxide sodium salts of orthophosphoric acid selenium enriched yeast (2) sodium selenate sodium hydrogen selenite sodium selenite sodium fluoride potassium fluoride potassium bicarbonate potassium carbonate potassium chloride potassium citrate potassium gluconate potassium glycerophosphate potassium lactate potassium hydroxide potassium salts of orthophosphoric acid chromium (III) chloride and its hexahydrate chromium (III) sulphate and its hexahydrate ammonium molybdate (molybdenum (VI)) sodium molybdate (molybdenum (VI)) boric acid sodium borate (1) Menaquinone occurring principally as menaquinone-7 and, to a minor extent, menaquinone-6. (2) Selenium-enriched yeasts produced by culture in the presence of sodium selenite as selenium source and containing, in the dried form as marketed, not more than 2,5 mg Se/g. The predominant organic selenium species present in the yeast is selenomethionine (between 60 and 85 % of the total extracted selenium in the product). The content of other organic selenium compounds including selenocysteine shall not exceed 10 % of total extracted selenium. Levels of inorganic selenium normally shall not exceed 1 % of total extracted selenium.